DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed on 07/09/2020 is a 371 filing of PCT/US2019/013343, filed on 01/11/2019; and claims priority to US provisional applications 62/618,455, filed 01/17/2018, and 62/616,791, filed 01/12/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 10/31/2022 after the final rejection of 06/30/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
Claims 1 and 5 were amended. Claim 4 was canceled. Claims 1, 5-7, 12-18, 22, 30-32, 34, and 36-38 are currently pending and are under consideration.


Withdrawn Objections/Rejections
	Claims 1, 4-7, 12-18, 22, 30-32, 34, and 36-38 were rejected under 35 USC 103. Applicant’s cancelation of claim 4 has rendered the rejection of claim 4 moot and the rejection is withdrawn. The amendment of claim 1 to include the limitations of claim 4 has overcome the rejection of claims 1, 5-7, 12-18, 22, 30, 34, and 36-38 under 35 USC 103 and the rejections are withdrawn. New grounds of rejection are made in the instant office action to accommodate applicant’s amendment.
All rejections of current record are included in the instant office action.

Specification
The disclosure is objected to because of the following informalities: The first column last row, of Table 1 (carried over onto page 56 from 55) currently reads “Nanatinostat nM”. Based on Figure 1A and [00118], it is considered that this cell is meant to read “Nanatinostat 1 nM”. Appropriate clarification/correction is required.

Drawings
The drawings are objected to because of the following informalities:
In FIG. 1A:
“Etinostat” is spelled incorrectly and should be corrected to “Entinostat”. 
The last bar on the plot is labeled as “1 nm”. The use of lower case “nm” is typically used as an abbreviation for nanometers. It is suggested that the label be corrected to read “nM” to indicate nanomolar.

FIGs 2, 3A, and 3B all have y-axis that are tumor volume measurements. The y-axis in each figure is labeled “Tumor Volume (mm)”. The unit “mm” is the typical abbreviation for millimeters, which is a unit of distance, not volume. The specification [00127], states that “tumor volume was calculated using the following equation (longest diameter x shortest diameter2/2).” This equation would result in a cubed unit (i.e. mm3). Appropriate clarification/correction is required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7, 14-17, 22, 30-32, 34, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023937 A1 (Baylor College of Medicine) 22 JAN 2015 (herein BCM) in view of Eckschlager, T., et al (2017) Histone Deacetylase Inhibitors as Anticancer Drugs Int. J. Mol. Sci 18(1414); 1-25 and in further view of Banerji, U., et al (2012) A Phase I Pharmacokinetic and Pharmacodynamic Study of CHR-3996, an Oral Class I selective Histone Deacetylase Inhibitor in Refractory Solid Tumors Clinical Cancer Research 18(9); 2687-2694 as evidenced by The ChemScene Safety Data Sheet for Nanatinostat, Pfizer Oncology (2017) CAR-T Cell Therapy Fact Sheet; 2 pages and Shen, L., and R. Pili (2012) Class I histone deacetylase inhibition is a novel mechanism to target regulatory T cells in immunotherapy OncoImmunology 1:7; 948-950.
Regarding claim 1, BCM teaches a method for augmenting a cell-based immunotherapy comprising contacting a cell-based immunotherapy in vitro with an HDAC inhibitor (HDACi) (page 17, 63., “A method of enhancing potency of immune cells that express at least one therapeutic protein, comprising contacting the immune cells with an effective amount of a histone deacetylase (HDAC) inhibitor …wherein said immune cells are T cells, NK cells, dendritic cells, or a mixture thereof”; page 17, 69., “wherein said contacting is performed in vitro”). 
BCM further teaches that the HDACis include but are not limited to small chain fatty acids, hydroxamic acids, cyclic peptides, or benzamides. BCM teaches that the HDAC inhibitor can be trichostatin A, sodium phenylbutyrate, Buphenyl, Ammonaps, Depakote, valproic acid, romidepsin (IS-TODAX®), Vorinostat, Zolinza, panobinostat, belinostat, entinostat, JNJ-26481585, MGCD-0103 or a combination thereof (page 8, paragraph [0079]). 
BCM, however, does not disclose that the HDACi is nanatinostat and that the HDACi concentration is less than about 1 micromolar. 
It is noted that instant specification teaches synonyms for Nanatinostat including: Nstat, tractinostat, VRX-3996, or CHR-3996 (page 17-page 18, paragraph [0060]).
Eckschlager provides a summary of HDAC inhibitors, mechanisms of their actions, and results of preclinical and clinical studies (abstract).  Eckschlager teaches that carcinogenesis cannot be explained only by genetic alterations, but also involve epigenetic processes including histone modifications (page 1, paragraph 2). Eckschlager further teaches that HDACs are divided into four classes with class I being located in the nucleus (HDACs 1, 2, 3, and 8) and class II located in the cytoplasm and nucleus (HDACs 4, 5, 6, 7, 9, and 10) (page 2, paragraph 4). Eckschlager teaches that HDAC inhibitors can act against only specific types of HDACs or against all types in the case of pan-inhibitors (page 3, paragraph 5). Eckschlager provides an overview of selected HDAC inhibitors in table 1 on page 4, including CHR-3996 which is a hydroxamic acid, Class I targeting inhibitor that was in phase I clinical trial for solid tumors at the time of the publication. Eckschlager also teaches that the HDAC inhibitors disclosed by BCM are pan inhibitors, which are capable of inhibiting class I HDACs, including: trichostatin A, panobinostat, entinostat, and quisinostat (JNJ-26481585) or class I inhibitors including: valproic acid, romidepsin, belinostat, and MGCD0103 (Mocetinostat) (page 4, Table 1; page 4, paragraphs 1 and 3). Eckschlager teaches that class I inhibitors enhance the functions of NK cells and CD8 T cells (page 9, paragraph 1). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of claimed invention to have used the class 1 inhibitor CHR-3996 (nanatinostat) as taught by Eckschlager in the method for augmenting a cell-based immunotherapy taught by BCM. One of ordinary skill in the art would have been motivated make this combination as CHR-3996 was a known HDAC class I targeting inhibitor (Eckschlager, page 4, table 1) which were known to enhance the function of NK cells and CD8 T cells (Eckschlager, page 9, paragraph 1). A skilled artesian would have had a reasonable expectation of success in making this combination as BCM teaches the use of class 1 HDAC inhibitors in the augmentation of cell-based immunotherapies. 
This conclusion of obviousness is further supported by MPEP 2141 (III) which teaches exemplary rationales that may support a conclusion of obviousness including KSR (B) simple substitution for one known element for another to obtain predictable results. In this case, it would have been obvious to a skilled artesian to substitute nanatinostat as taught by Eckschlager in place of the HDACis in the method taught by BCM as they inhibitors of the same class of HDACi which is known to enhance the function of immune cells. Based on the teachings of BCM, a skilled artesian would have predicted enhanced cell-based therapy through the use of the class 1 HDAC inhibitor nanatinostat.
BCM further teaches that exposure of the cells to the epigenetic modifier agent may occur by any suitable regimen so long as the cells receive a sufficient amount of the agent and for a sufficient time to upregulate expression of the therapeutic protein (page 9, paragraph [0087]). In example studies, BCM teaches the use of DNMT inhibitor, decitabine (page 8, paragraph [0080]), as the epigenetic modifier used to upregulate the expression of the therapeutic proteins in the immune cells (page 8, paragraph [0078]). In their example CAR-MUC1 T cells were contacted with 1μM of decitabine and protein expression was measured for 7 days (Figure sheet 35/36, figure 13). While BCM teaches that 1μM is an effective dosage of DNMT inhibitor, BCM and Eckschlager, do not disclose that the concentration of nanatinostat is less than about 1 micromolar. 
Banerji studied the safety, tolerability, pharmacokinetic (PK), and pharmacodynamic (PD) profile of CHR-3996, a selective class I histone deacetylase inhibitor (abstract, purpose). Banerji treated 39 patients with 7 different dose levels of CHR-3996 ranging from 5 to 160 mg/day, studied maximal plasma concentrations. Banerji determined that a maximal plasma concentration of 259 ng/mL, achieved with a dose of 40 mg, exceeded the concentrations required for antitumor efficacy in preclinical models (abstract, results). Using the molecular weight of CHR-3996, which is taught to be 394.40 g/mol by the ChemScene safety data sheet for Nanatinostat (page 1, 3.1), the maximal plasma concentration of 259 ng/mL, which was determined to be an effective level for treatment, is equivalent to 0.657 micromolar (as shown below), which meets the limitation of less than about 1 micromolar:

                
                    
                        
                            259
                             
                            n
                            g
                        
                        
                            m
                            L
                        
                    
                     
                    x
                     
                    
                        
                            1
                            g
                        
                        
                            
                                
                                    10
                                
                                
                                    9
                                
                            
                            n
                            g
                        
                    
                     
                    x
                     
                    
                        
                            1000
                            m
                            L
                        
                        
                            L
                        
                    
                    =
                     
                    
                        
                            0.000259
                             
                            g
                        
                        
                            L
                        
                    
                     
                    x
                     
                    
                        
                            m
                            o
                            l
                        
                        
                            394.4
                             
                            g
                        
                    
                    =
                     
                    
                        
                            
                                
                                    6.57
                                     
                                    x
                                     
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            m
                            o
                            l
                        
                        
                            L
                        
                    
                     
                    x
                     
                    
                        
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                            μ
                            m
                            o
                            l
                        
                        
                            m
                            o
                            l
                        
                    
                    =
                    
                        
                            0.657
                            μ
                            m
                            o
                            l
                        
                        
                            L
                        
                    
                     
                
            

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the concentration of CHR-3996 taught by Banerji in the method taught by BCM and Eckschlager as a starting dosage for exploring the HDACi as a cell-based therapy augmentation agent. While the study by Banerji focused on patients who were treated with oral doses of CHR-3996, one of ordinary skill in the art would have been motivated to select this concentration as a starting point in the method taught by BCM and Eckschlager and would have had a reasonable expectation of success as it has been demonstrated to be an effective concentration for HDAC inhibition and treatment in patient studies.
	It is further noted that the identification of optimal dosages is considered to be routine and conventional in the art. 	MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”. In this case, a skilled artesian would have been able to use the concentrations disclosed by Banerji and the teachings of BCM and Eckschlager to arrive at the instantly claimed invention.

Regarding claim 5, BCM, Eckschlager, and Banerji teach the method of claim 1 as discussed above.
As discussed in the rejection of claim 1 above, Banerji studied dose levels of CHR-3996 ranging from 5 to 160 mg/day and studied plasma concentrations of the HDACi after administration. The plasma concentrations were measured over time for each dose administered and the mean maximum concentration in the plasma is reported (page 2691, Figure 1A and Table 3, row 3). Following the calculation shown above in the rejection of claim 1 to convert the maximum measured HDACi concentrations in the plasma from ng/mL to micromolar (umol/L) and nanomolar (nmol/L), the concentrations of the HDACi in the plasma were determined as follows:

Dose
Mean Cmax
Converted Mean Cmax
mg/d
ng/mL
umol/L
nmol/L
5
18.5
0.047
46.9
10
33.9
0.086
86.0
20
54.3
0.138
137.7
40
259
0.657
656.7
80
358.9
0.910
910.0
120
340.4
0.863
863.1
160
774.3
1.963
1963.2


	Banerji reports that “target inhibition measured by quantification of histone acetylation was shown at doses of 10 mg/d and was maximal at 40 mg” (abstract). Based on this teaching, Banerji teaches that CHR-3996 is active at plasma concentrations of 86 nanomolar and higher and are maximal at 657 nanomolar (0.657 micromolar). Banerji is demonstrating that active levels of CHR-3996 are close to and above 100 nanomolar with maximal activity at approximately 657 nanomolar.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the concentrations of CHR-3996 taught by Banerji, particularly a concentration of approximately 657 nanomolar, in the method taught by BCM, Eckschlager, and Banerji as a starting point for augmentation of cell-based therapy. This teaching by Banerji meets the instant claim limitation of at least about 100 nanomolar. While the study by Banerji focused on patients who were treated with oral doses of CHR-3996, one of ordinary skill in the art would have been motivated to use these concentrations as a starting point as they have been demonstrated to be effective concentrations for HDAC inhibition and treatment in patient studies.
	It is further noted that the identification of optimal dosages is considered to be routine and conventional in the art. 	MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”. In this case, a skilled artesian would have been able to use the concentrations disclosed by Banerji as a starting point in the method taught by BCM, Eckschlager, and Banerji to arrive at the instantly claimed invention.

Regarding claim 6, BCM, Eckschlager, and Banerji teach the method of claim 1 as discussed above.
BCM teaches that exposure of the cells to the epigenetic modifying agent may occur by any suitable regimen as long as the cells receive a sufficient amount of the agent and for a sufficient time to upregulate expression of the therapeutic protein (page 9, paragraph [0087]). In example studies, BCM teaches the application of DNMT inhibitor decitabine as the epigenetic modifier (page 8, paragraph [0080]; page 8, paragraph [0078]).  In their example, CAR-MUC1 T cells were contacted with 1μM of decitabine and expression was measured for 7 days (figure sheet 35 of 36, figure 13). In figure 13, increases in protein expression is observed as early as day 0, although no information is provided regarding how quickly after treatment of the cells this increase took place. 
Banerji studied histone acetylation in PBMCs pre-nanatinostat treatment and after 1 and 4 hours and teaches that maximal changes were seen 4 hours posttreatment when compared with baseline across all of the dose ranges studied (paragraph bridging pages 2691 and 2692). Banerji further teaches that at 40 mg, a significant increase in histone acetylation at 1 and 4 hours was observed compared with baseline and that the fold change in histone acetylation at 4 hours was maximal at 40 mg/d and did not increase at further dose levels (page 2692, left column, paragraph 1). 
 Based on the teachings of Banerji, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have contacted the cell-based immunotherapy with the HDACi as taught by BCM, Eckschlager, and Banerji for at least 4 hours in order to ensure that appropriate time for acetylation is allowed. Banerji’s teaching of 4 hours meets the instant claim limitation of at least 2 hours. 

Regarding claim 7, BCM, Eckschlager, and Banerji teach the method of claim 1 as discussed above.
BCM further teaches that exposure of the cells to the epigenetic modifying agent may occur by any suitable regimen as long as the cells receive a sufficient amount of the agent and for a sufficient time to upregulate expression of the therapeutic protein (page 9, paragraph [0087]). In example studies, BCM teaches the application of DNMT inhibitor decitabine as the epigenetic modifier (page 8, paragraph [0080]; page 8, paragraph [0078]).  In their example, CAR-MUC1 T cells were contacted with 1μM of decitabine and expression was measured for 7 days (Figure sheet 35 of 36, figure 13). In figure 13, increases in protein expression is observed as early as day 0, although no information is provided regarding how quickly after treatment of the cells this increase took place. The expression continues to rise up to day 5 (120 hours). On day 7 the expression begins to decrease, although expression levels remain elevated compared to no treatment controls.  
Banerji studied histone acetylation in PBMCs over time after nanatinostat treatment and teaches that maximal changes were seen 4 hours posttreatment when compared with baseline across all of the dose ranges studied (paragraph bridging pages 2691 and 2692). Banerji further teaches that at 40 mg, a significant increase in histone acetylation at 1 and 4 hours compared with baseline was observed and that the fold change in histone acetylation at 4 hours was maximal at 40 mg/d and did not increase at further dose levels (page 2692, left column, paragraph 1). In the results provided by Banerji, acetylation was measured up to 24 hours after study initiation and were still elevated at some dosages, but are seen to be returning to initial pre-dose levels (Figure 2B, page 2692).
Based on the teachings of BCM and Banerji, it would have been obvious to one of ordinary skill in the art to contact the cell-based immunotherapy with the HDACi as taught by BCM, Eckschlager, and Banerji for at least 24 hours as taught by Banerji and up to as much as 120 hours (5 days) as taught by BCM as a starting point for determining optimal exposure time for cell-based therapy augmentation. One of ordinary skill in the art would have been motivated to use this time as a starting point for the method as it has been demonstrated as a sufficient amount of time for an epigenetic modification of the cell expression to take place. The teachings of Banerji and BCM of 24-120 hours meets the instant claim limitation of for at least 16 hours.
It is further noted that MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”. In this case, a skilled artesian would have been able to use the teachings of Banerji and BCM as a starting point to optimize the time of HDACi exposure to the cell-based immunotherapy and arrive at the instantly claimed invention.

Regarding claim 14, BCM, Eckschlager, and Banerji teach the method of claim 1 as discussed above.
BCM further teaches that the cell-based immunotherapy comprises a T-cell population (page 17, claim 67, “wherein said immune cells are T cells”).

Regarding claim 15, BCM, Eckschlager, and Banerji teach the method of claim 14 as discussed above.
BCM further teaches that the immune cells are allogeneic to the recipient of said immune cells (page 18, claim 81). As allogeneic cells used in cell therapies are taken from healthy donors and given to the individual being treated, a skilled artesian would recognize that BCM’s teaching of allogeneic cells meets the instant claim limitation of the T-cell population derived from a healthy individual (as evidenced by Pfizer, page 1, bottom left corner, Approaches to CAR-T cell therapy development, allogeneic).

Regarding claim 16, BCM, Eckschlager, and Banerji teach the method of claim 14 as discussed above.
BCM further teaches that the immune cells are autologous to a recipient of said immune cells (page 18, claim 81). As autologous cells used in therapy are taken from the individual being treated, a skilled artesian would recognize that BCM’s teaching of autologous cells meet the claim limitation of T-cell population derived from an individual inflicted with a disease (as evidenced by Pfizer, page 1, bottom right corner, Approaches to CAR-T cell therapy development, autologous). 

Regarding claim 17, BCM, Eckschlager, and Banerji teach the method of claim 14 as discussed above.
BCM further teaches that the T-cell population comprises a chimeric antigen receptor (CAR) (page 18, claim 78, “wherein said therapeutic protein is a chimeric antigen receptor (CAR)”).

Regarding claim 22, BCM, Eckschlager, and Banerji teach the method of claim 14 as discussed above.
While BCM, Eckschlager, and Banerji don’t explicitly teach that FoxP3 expression is reduced in the T-cell population after contacting the cell-based therapy with the HDACi, a skilled artesian would recognize that this change in expression would be an inherent and natural result of the method taught by BCM, Eckschlager, and Banerji in which the cell-based immunotherapy is contacted in vitro with the HDACi nanatinostat at known concentrations. 
MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
	Furthermore, the relationship between HDAC inhibitors and FoxP3 expression was known in the art prior to the effective filing date of the claimed invention as evidenced by Shen. Shen studied Class I histone deacetylase (HDAC) inhibitors, their effects on Tregs, and underlying mechanisms (abstract). Shen teaches that “recently, we have reported that a class I HDAC inhibitor, entinostat, suppressed Treg function, enhanced anti-tumor immune response and facilitated cytokine and vaccine immunotherapy in murine renal cell carcinoma and prostate cancer models, respectively. This Treg suppression action was not through a depletion mechanism. Instead, entinostat targeted the function of Tregs by downregulating Foxp3 gene expression” (page 948, center column, paragraph 2). Shen teaches that Class I HDACs (Class 1 specific and pan) decreased Foxp3 levels in T regs in a dose dependent matter, whereas Class II specific HDAC inhibitors did not affect Foxp3 levels (page 949, center column, paragraph 2). As Eckschlager teaches CHR-3996 (nanatinostat) is a Class I targeting inhibitor (Eckschlager, page 4, table 1), it would be obvious to one of ordinary skill in the art that the use of this inhibitor would decrease Foxp3 expression of the T cell population as evidenced by Shen (Shen, page 949, center column, paragraph 2).

Regarding claim 30, BCM, Eckschlager, and Banerji teach the method of claim 1 as discussed above.
BCM further teaches that the cell-based immunotherapy comprises a natural killer cell line (page 2, paragraph [0011], “the immune cells are…NK cells…”).

Regarding claim 31, BCM, Eckschlager, and Banerji teach the method of claim 30 as discussed above.
BCM further teaches that the NK cell population further comprises a chimeric antigen receptor (CAR) (page 2, paragraph [0019], “the therapeutic protein expressed by the immune cells is a receptor… such as a chimeric antigen receptor (CAR)”).

Regarding claim 32, BCM, Eckschlager, and Banerji teach the method of claim 30 as discussed above.
BCM further teaches that the extracellular binding domain may be any protein or portion thereof that binds to a target protein including an Fc domain of a single chain antibody. (page 7, paragraph [0064]).

Regarding claim 34, BCM, Eckschlager, and Banerji teach the method of claim 1 as discussed above.
BCM further teaches that the cell-based immunotherapy is administered to an individual afflicted with a disease (page 6, paragraph [0050], “methods comprising administering to an individual one or more immune cells that have been contacted in vitro…with an agent that upregulates expression of a therapeutic protein in the immune cell”; page 3, paragraph [0028], “individual is diagnosed with cancer”).

Regarding claim 36, BCM, Eckschlager, and Banerji teach the method of claim 34 as discussed above.
BCM further teaches wherein the disease is a cancer (page 3, paragraph [0028], “individual is diagnosed with cancer”).

Regarding claim 37, BCM, Eckschlager, and Banerji teach the method of claim 36 as discussed above.
BCM further teaches that the cancer is breast cancer, cervical cancer, colon cancer, kidney cancer, liver cancer, lung cancer, melanoma, ovarian cancer, pancreatic cancer, or prostate cancer (page 4, paragraph [0031]).

Regarding claim 38, BCM, Eckschlager, and Banerji teach the method of claim 36 as discussed above.
BCM further teaches that the cancer is a leukemia or a lymphoma (page 4, paragraph [0031]).

	
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023937 A1 (Baylor College of Medicine) 22 JAN 2015 (herein BCM) in view of Eckschlager, T., et al (2017) Histone Deacetylase Inhibitors as Anticancer Drugs Int. J. Mol. Sci 18(1414); 1-25 and Banerji, U., et al (2012) A Phase I Pharmacokinetic and Pharmacodynamic Study of CHR-3996, an Oral Class I selective Histone Deacetylase Inhibitor in Refractory Solid Tumors Clinical Cancer Research 18(9); 2687-2694 as applied to claim 1 above, and further in view of Simon, S., and N. Labarriere (2018) PD-1 expression on tumor-specific T cells: Friend or foe for immunotherapy? Oncoimmunology 7(1) e1364848, 1-7; Published online 14 SEP 2017.

Regarding claim 12, BCM, Eckschlager, and Banerji teach the method of claim 1 as discussed above.
BCM further teaches combination therapy including immunotherapy and states that the therapy may be administered before, during or after, or a combination thereof, administration of the immune cells (page 3, paragraph [0027]). 
BCM, Eckschlager, and Banerji, however, do not explicitly state that this immunotherapy is a checkpoint inhibitor and that the cells are contacted in vitro. 
Simon studied checkpoint expression, specifically PD-1, on tumor-specific T cells and discusses the dual significance of this expression in regards to complex regulation and the opportunity to leverage checkpoint expression to define, monitor, and exploit tumor-reactive T cells for immunotherapy purposes (abstract). Simon teaches that PD-1 is expressed on the surface of activated T cells, NK cells, B cells, macrophages, and several subsets of DCs and that PD-1 expression on naïve T cells is induced upon TCR activation (page e1364828-1, left column, paragraph 1). Simon also teaches that checkpoints such as Tim-3, LAG-3 and TIGIT are expressed on T cells and contribute to impaired T cell function and tumor escape (page e1364828-1, left column, paragraph 1). Simon teaches that the level of PD-1 expression is related to the strength of TCR signaling and is regulated by genetic and epigenetic dynamic mechanisms (page e1364828-1, right column, paragraph 1). Simon studied PD-1 expression in relation to T-cell based immunotherapy and states that “we further documented in vitro that PD-1 blockade during a GMP-compliant procedure to produce Melan-A specific T cells for ACT, favored the amplification of peculiar TRCβ subfamilies, with better functional avidity against their cognate antigen” (page e1364828-4, left column, paragraph 3; page e1364828-4, right column, paragraph 1). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of BCM, Eckschlager, and Banerji with those of Simon and have included the use of a checkpoint inhibitor, such as PD-1 blockade, in the method of augmenting a cell-based immunotherapy. One of ordinary skill in the art would have been motivated to make this combination in order to reduce the PD-1 expression on the T-cells that could be caused by modulation of the epigenetic dynamic mechanisms of the cell in vitro (Simon, page e1364828-1, right column, paragraph 1). By doing so, one would increase the in vivo functionality following administration of the cells to the patient (Simon, page e1364828-4, right column, paragraph 1). 

Regarding claim 13, BCM, Eckschlager, Banerji, and Simon teach the method of claim 12 as discussed above.
Simon further teaches that the checkpoint inhibitor is an antibody that targets PD-1 (page e1364828-4, right column). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023937 A1 (Baylor College of Medicine) 22 JAN 2015 (herein BCM) in view of Eckschlager, T., et al (2017) Histone Deacetylase Inhibitors as Anticancer Drugs Int. J. Mol. Sci 18(1414); 1-25 and Banerji, U., et al (2012) A Phase I Pharmacokinetic and Pharmacodynamic Study of CHR-3996, an Oral Class I selective Histone Deacetylase Inhibitor in Refractory Solid Tumors Clinical Cancer Research 18(9); 2687-2694 as applied to claim 14 above, and in further view of Disis, M.L, et al (2009) Use of tumour-responsive T cells as cancer treatment Lancet 373(9664); 673-683.
BCM, Eckschlager, and Banerji teach the method of claim 14 as discussed above.
The cited references, however, do not disclose further stimulating the T-cell population with a tumor associated antigen, however, stimulation with tumor associated antigens were routine practice in the art prior to the effective filing date of the claimed invention.
For example, Disis teaches that the main purpose of adoptive T-cell treatment is to augment a tumour-specific T-cell response above what is possible by vaccination alone and that the infusion of tumor-competent T cells could allow for levels of immunity to be capable of eradicating established disease. Disis teaches that the rationale for adoptive T-cell transfer is based on attempts to circumvent or break tolerance using ex-vivo stimulated autologous T lymphocytes, allogeneic T-cell populations, or (more recently) human T cells engineered to attack tumours more effectively (page 8, paragraph 2).
Disis teaches that because the natural frequency of tumour-reactive T cells in the blood is often too low to be directly detectable, the number of antigen-specific peripheral blood T lymphocytes can be enhanced by repetitive in-vitro stimulations with antigen-presenting cells. Disis further teaches that one of the most common methods to stimulate T lymphocytes in vitro is the use of dendritic cells presenting the antigen of interest (page 8, paragraph 5). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further stimulated the T cells in the method taught by BCM, Eckschlager, and Banerji with a tumor associated antigen as taught by Disis. A skilled artesian would have been motivated to further stimulate the T cells with a tumor associated antigen as it is a routine method used in the art to increase the T cells tumor-specific response. A skilled artesian would have had a reasonable expectation of success in making this combination as the methods taught by BCM and Disis both are focused on T-cell based therapies for the treatment of tumors.
Response to Arguments
Applicant’s amendments, see response filed 31 October 2022, with respect to the rejections of claims 1, 5-7, 12-18, 22, 30, 34, and 36-38 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in the instant office action. 
In so far as applicant’s arguments pertain to the modified rejections of the instant office action, applicant’s arguments were not persuasive.
Applicant argues that obviousness requires a reasonable expectation of success and that evidence presented by applicant demonstrates unexpected results (response, page 4, paragraphs 3 and 4). Concerning the rejection of claim 1 applicant argues that BCM combined with Eckschlager would not lead a skilled artesian to arrive at the instantly claimed invention (response, paragraph bridging pages 4 and 5). Applicant argues that Eckschlager does not provide the skilled artesian with a reasonable expectation of success in achieving the claimed method as Eckschlager does not provide data and draws no conclusions as to which HDAC inhibitor is superior. Applicant argues that the instant application demonstrates that nanatinostat provides superior reduction of regulatory T cells even amongst Class I HDAC inhibitors, such as entinostat, and references specification [0117], Figure 1A, and Table 1. Applicant argues that based on these results, not all Class I HDAC inhibitors are useful in the claimed method and are therefore not interchangeable and that a skilled artesian with the teachings of Eckschlager would not have had a reasonable expectation of success in achieving the claimed method by choosing any Class I HDAC inhibitor (response, page 5, paragraph 3). Applicant argues that their disclosure has discovered that nanatinostat provides superior reduction of regulatory T cells which is particularly striking when compared to the HDAC inhibitor entinostat. Applicant argues that this data demonstrates that not all HDAC inhibitors are equally effective for augmenting cell-based immunotherapy when administered to cells in vitro (response, page 5, paragraph 4). 
Applicant further argues that HDAC inhibitors represent a broad class of functionally and structurally distinct compounds and a skilled artesian would not be motivated to substitute one HDAC inhibitor for another and expect augmentation of a cell-based therapy or the superior reduction of regulatory T cells demonstrated by the applicant (response, page 5, paragraph 5).
Applicant argues that based on the results demonstrated in the instant application, a skilled artesian could not have had reasonably expected the performance of nanatinostat at reducing the population of regulatory T cells in vitro, which would have had the effect of augmenting a cell-based immunotherapy per claim 1. Applicant further argues that there would have been no guidance or success in selecting an in vitro dose of nanatinostat below about 1 micromolar based on BCM or Eckschlager alone or in combination. Applicant argues that the data provided in the instant disclosure provides experimental evidence that such predictability was lacking as of the priority date of the application (response, page 6, paragraph 1). Applicant further argues that nanatinostat has outperformed other selective Class I HDAC inhibitors. And that the list of class I HDAC inhibitors is numerous, and nothing in Eckschlager suggests that any HDAC inhibitor would outperform another. Applicant argues that Eckshlager does not endorse nanatinostat in this way, only mentioning nanatinostat in passing as a class I HDAC inhibitor under clinical study. Based on this, applicant argues that a skilled artesian would have no reason to expect nanatinostat to perform as applicant has demonstrated (response, paragraph bridging pages 6 and 7).
In response, applicant is reminded that MPEP 2143.02 speaks to the reasonable expectation of success and obviousness. MPEP 2143.02 (I) teaches that the reasonable expectation of success does not need to be absolute stating that “conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"))”. 
In this case, the cited references, such as Eckschlager, do not need to provide data or explicit conclusions as to which specific HDAC inhibitor would be superior in the method taught by BCM; so long as the skilled artesian would have a reasonable expectation of success in arriving at the instantly claimed invention when combining the references. BCM teaches that HDAC inhibitors can be used to augment cell-based immunotherapy in vitro. Eckschlager provides motivation to select class I HDAC inhibitors for use in the method of BCM as it is taught that class I HDAC inhibitors enhance the function of NK cells and CD8 T cells (page 9, paragraph 1). Based on these teachings, a skilled artesian would have recognized a reasonable expectation of success in implementing the use of class I HDAC inhibitors, including nanatinostat, in the method of BCM.
	In regards to applicant’s argument that the examples provided in the instant application demonstrate that nanatinostat provides superior reduction of regulatory T cells amongst class I HDAC inhibitors, such as entinostat, and that the inhibitors are not interchangeable; it is first noted that the only HDAC class I inhibitor tested in the instant application for comparison is entinostat. Furthermore, the examples disclosed in the instant application ([00117], Figure 1A, and Table 1) compare nanatinostat at multiple concentrations (1μM, 500nM, 100nM and 1nM) to entinostat at a single concentration (1 μM) and concludes that “this reduction is particularly striking when compared to another HDAC inhibitor entinostat” (instant specification [00117]). While some results may not be comparable at this single dosage of entinostat, it remains fully possible that routine optimization would demonstrate similar suppression of Treg function and enhanced anti-tumor response through the downregulation of Foxp3 gene expression as it has been previously demonstrated in the prior art (as discussed in rejection of claim 22 under 35 USC 103). It is also noted that, while not as significant as the concentrations of nanatinostat tested, an average reduction in the % of CD4+, FoxP3+, CD25+ cells is still observed through the use of 1 μM of entinostat, as shown in instant Figure 1A, demonstrating that the cell therapy is augmented to some degree with entinostat at this concentration. 
In response to applicant’s arguments that HDAC inhibitors are a broad class of functionally and structurally distinct compounds, these differences were known and acknowledged in the prior art cited. For example, as discussed in the rejection of claim 1 above, BCM teaches that HDAC inhibitors can be used to augment cell-based immunotherapy (page 17, claim 63) including the use of pan inhibitors Trichostatin A, Belinostat, Panabiostat, and Quisinostat as well as HDAC class I inhibitors Valpronic acid, Phenylbutyric acid, Mocetinostat, and Romidepsin (page 8, [0079]). Eckschlager teaches that these are inhibitors with structures including hydroxamic acids, short chain fatty acids, benzamides, and cyclic tetrapeptides (page 4, Table 1). While the inhibitors are structurally different, they function in the inhibition of known classes of HDACs allowing for their grouping based on similar functionality. In this case, as discussed above, Eckschlager provides motivation to select a HDAC class 1 inhibitor for use in the method taught by BCM. BCM further encourages the use of an inhibitor that can inhibit HDAC class 1 through the example HDAC inhibitors disclosed. 
Eckschlager teaches that CHR-3996 is a HDAC class I inhibitor with a hydroxamic acid structure (page 4, Table 1). Eckschlager states that “Inhibition of class II HDACs enhances the number and function of Treg and class I HDAC inhibitors enhance the functions of NK cells and CD8 T cells” (page 9, paragraph 1). Based on the teachings of BCM and Eckschlager, one of ordinary skill in the art would not only have been motivated to use other HDACi class I inhibitors, such as nanatinostat, to augment cell-based immunotherapy, but also would have had a reasonable expectation of success, as Eckschlager teaches that nanatinostat is a class I HDAC inhibitor and that class I HDAC inhibitors are known to enhance the function of NK cells and CD8 T cells. Furthermore, a skilled artesian would have had a reasonable expectation of success in achieving the claimed method as BCM envisioned many structurally different types of HDAC class I inhibitors for use in augmenting cell-based therapies in vitro. While a skilled artesian would be motivated to try known HDAC class I inhibitors in the method taught by BCM, a skilled artesian would also recognize that the effective concentrations of the inhibitors may differ as the activity of the inhibitors would be different.
In regards to applicant’s argument that a skilled artesian would have had no guidance or success in selecting an in vitro dose of nanatinostat for use in the claimed method, the previously cited reference Banerji, U., et al (2012) A Phase I Pharmacokinetic and Pharmacodynamic Study of CHR-3996, an Oral Class I selective Histone Deacetylase Inhibitor in Refractory Solid Tumors Clinical Cancer Research 18(9); 2687-2694 has been introduced to the rejection of claim 1 to demonstrate that effective concentrations of nanatinostat were known in the art prior to the effective filing date of the claimed invention. Using these known concentrations, a skilled artesian would have been able determine optimal concentrations for use in the method taught by BCM and Eckschlager through routine optimization that is commonly performed in the art. 

Regarding the rejection of claims 5-7, 12-18, 22, 30, 34, and 36-38, applicant argues that the claims incorporate all of the limitations of claim 1 and that claim 1 is not obvious in view of the applied references. Applicant argues that the additional references do not cure the supposed deficiencies of BCM and Eckschlager. 
In response, claim 1 is rejected on new grounds of rejection in the instant office action. The additionally applied references are presented in the action to demonstrate that the limitations of the instant claims would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention. MPEP 2141 (III) Rationales to Support Rejections Under 35 U.S.C. 103 states “The ‘mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.’” Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658